
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3104
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To permanently authorize Radio Free Asia,
		  and for other purposes. 
	
	
		1.FindingsCongress finds the following:
			(1)Radio Free Asia (referred to in this Act as
			 RFA)—
				(A)was authorized under section 309 of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6208);
				(B)was incorporated as a private, non-profit
			 corporation in March 1996 in the hope that its operations would soon be
			 obviated by the global advancement of democracy; and
				(C)is headquartered in Washington, DC, with
			 additional offices in Bangkok, Hong Kong, Phnom Penh, Seoul, Ankara, and
			 Taipei.
				(2)RFA broadcasts serve as substitutes for
			 indigenous free media in regions lacking free media outlets.
			(3)The mission of RFA is to provide
			 accurate and timely news and information to Asian countries whose governments
			 prohibit access to a free press in order to enable informed
			 decisionmaking by the people within Asia.
			(4)RFA provides daily broadcasts of news,
			 commentary, analysis, and cultural programming to Asian countries in several
			 languages, including—
				(A)12 hours per day in Mandarin;
				(B)8 hours per day in 3 Tibetan dialects, Uke,
			 Kham, and Amdo;
				(C)4 hours per day in Korean and
			 Burmese;
				(D)2 hours per day in Cantonese, Vietnamese,
			 Laotian, Khmer (Cambodian), and Uyghur; and
				(E)11/2 hours per week in
			 Wu (local Shanghai dialect).
				(5)The governments of the countries targeted
			 for these broadcasts have consistently denied and blocked attempts at Medium
			 Wave and FM transmissions into their countries, forcing RFA to rely on
			 Shortwave broadcasts and the Internet.
			(6)RFA has provided continuous online news to
			 its Asian audiences since 2004, although some countries—
				(A)routinely and aggressively block RFA’s
			 website;
				(B)monitor access to RFA’s website; and
				(C)discourage online users by making it
			 illegal to access RFA’s website.
				(7)Despite these attempts, RFA has
			 successfully managed to reach its online audiences through proxies,
			 cutting-edge software, and active republication and repostings by its
			 audience.
			(8)RFA also provides forums for local opinions
			 and experiences through message boards, podcasts, web logs (blogs), cell
			 phone-distributed newscasts, and new media, including Facebook, Flickr,
			 Twitter, and YouTube.
			(9)Freedom House has documented that freedom
			 of the press is in decline in nearly every region of the world, particularly in
			 Asia, where none of the countries served by RFA have increased their freedom of
			 the press during the past 5 years.
			(10)In fiscal year 2010, RFA is operating on a
			 $37,000,000 budget, less than $400,000 of which is available to fund Internet
			 censorship circumvention.
			(11)Congress currently provides grant funding
			 for RFA’s operations on a fiscal year basis.
			2.Sense of the SenateIt is the sense of the Senate that—
			(1)public access to timely, uncensored, and
			 accurate information is imperative for promoting government accountability and
			 the protection of human rights;
			(2)Radio Free Asia provides a vital voice to
			 people in Asia;
			(3)some of the governments in Asia spend
			 millions of dollars each year to jam RFA’s shortwave, block its Internet
			 sites;
			(4)Congress should provide additional funding
			 to RFA and the other entities overseen by the Broadcasting Board of Governors
			 for—
				(A)Internet censorship circumvention;
			 and
				(B)enhancement of their cyber security
			 efforts; and
				(5)permanently authorizing funding for Radio
			 Free Asia would—
				(A)reflect the concern that media censorship
			 and press restrictions in the countries served by RFA have increased since RFA
			 was established; and
				(B)send a powerful signal of our Nation’s
			 support for free press in Asia and throughout the world.
				3.Permanent authorization for Radio Free
			 AsiaSection 309 of the United
			 States International Broadcasting Act of 1994 (22 U.S.C. 6208) is
			 amended—
			(1)in subsection (c)(2), by striking ,
			 and shall further specify that funds to carry out the activities of Radio Free
			 Asia may not be available after September 30, 2010;
			(2)by striking subsection (f);
			(3)by redesignating subsections (g) and (h) as
			 subsection (f) and (g), respectively; and
			(4)in subsection (f), as redesignated—
				(A)by striking The Board and
			 inserting the following:
					
						(1)NotificationThe
				Board
						;
				(B)by striking before entering
			 and inserting the following: “before—
					
						(A)entering
						;
				(C)by striking Radio Free Asia.
			 and inserting the following: “Radio Free Asia; or
					
						(B)entering into any agreements in regard to
				the utilization of Radio Free Asia transmitters, equipment, or other resources
				that will significantly reduce the broadcasting activities of Radio Free
				Asia.
						;
				(D)by striking The Chairman and
			 inserting the following:
					
						(2)ConsultationThe
				Chairman
						;
				and
				(E)by inserting or Radio Free Asia
			 broadcasting activities before the period at the end.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
